Title: Cash Accounts, April 1764
From: Washington, George
To: 

 

[April 1764]



Cash


Apl 26—
To Cash for March Acct
£ 5. 0. 0



To Interest of Mrs [Joanna] McKenzies Bond
10.16. 0


27—
To Collo. Fieldg Lewis pr Acct
12. 0. 0



To Interest of Mr Phil. Claiborne
14. 0. 0


30—
To Cash of Mr Valentine
200. 0. 0



To Ditto of Collo. Lewis for a Bill of Excha. drawn in favour of J. P. Custis £100 Sterl.
160. 0. 0



To Ditto of Mr Jas Gibson for Bills drawn in behalf of Ditto £200 Sterlg
320. 0. 0



To Ditto of Collo. Lewis Dismal Adventure
20. 0. 0



To Cash of Jno. Ward
2.11.11



To Mr Robt Adam Balle acct
2.17. 0



To Cash of Collo. Byrd for Rent
40. 0. 0


Contra


Apl  1—
By Mr Wm Digges pr Rect for Mr R. Rutherford
17.10. 0


8—
By Cards &ca
5. 0. 0


10—
1 lock 2/6—Exps. at Colchester 22/9
1. 5. 3


12—
By Servants 3/1½—Exps. at Port Royal 5/4
0. 8. 5 1/2


13—
By Exps. at Hobs hole 5/—Servants 2/6
0. 7. 6


14—
By Ferriage at Brick house 7/. Exps. there 1/3
0. 8. 3


16—
By Trebell for Wmsburg Octr Purse 1763
1.10. 0



By Ditto Club 2/6—Searchg Records 2/6
0. 5. 0



By Carter & Camms Pamphlets
0. 5. 0



By 1 Lock 1/3—Club at Trebells 10/
0.11. 3



By Club at Trebells 8/3
0. 8. 3


25—
By Raffling 30/—Sadler [Alexander] Craik 2/
1.12. 0


26—
By Subscription to Wmsburg Purse Apl 1764 paid Mr William Brent
1. 0. 0


27—
By Servants 3/9—Preceptor &ca 28/6
1.12. 3


28—
By 4 pr Hinges & Screws 7/. B[ryan] Allison 10/
0.17. 0



By Mr Hubbard for Miss Fairfax
2.18. 9



By Mr Calvert for freight of a Pipe of Wine
1.17. 6



Ditto Duty of Do
1.13. 4



By Collo. [Robert] Tucker for 1 Box of Citron
1.15. 0



By Mr Robt Miller Store Acct
1.15. 6


29—
By Cash given 1/3—Mrs Devenport 13/6
0.14. 9




By Watchmaker mendg Mr [Charles] Greens Watch
1. 0. 0


30—
By 1/2 ps. of Persian £2.17.6—Sundries 11/
3. 6. 6



By Mr Jno. Washington pr Collo. Richd Lee to pay Exrs of Tibbs for Negroes
131. 0. 0



By Mr Cunninghams rect for Iron of Messrs Snowdens
26.13. 4



By Mr Wm Dangerfield for hire of Bricklr
10. 0. 0


